Citation Nr: 1442316	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot cicatrix.

2.  Entitlement to service connection for pectoral region muscle strain, claimed as chest pain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The matters were previously before the Board in August 2013 and remanded to the RO for further development.  

Once again the Board notes that a claim of entitlement to service connection for a fracture of the right great toe has been raised by the record.  In addition, a claim of entitlement to service connection for three myocardial infarctions and two heart stents was filed in November 2006.  See VA Form 21-526.   These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are, again referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for pectoral region muscle strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right foot cicatrix, pre-existed his active duty military service; there was no increase in disability during such service beyond the natural progression of the disease.  



CONCLUSION OF LAW

The criteria for service connection for right foot cicatrix have not been met.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

The RO provided the Veteran pre-adjudication notice by letters dated in January 2007 and August 2007.   The Veteran indicated in February 2007 and August 2007 that he had no additional evidence to submit in support of his claim.  A final letter was sent in August 2013 pursuant to Board Remand.  The Veteran once again indicated he had no further evidence to submit in support of his claim.  See statement dated in August 2013.

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, which he withdrew, and before a DRO, which he failed to appear.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record (including Virtual VA and Veteran's Benefits Management System (VBMS)).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran claims that he is entitled to service connection for a right foot cicatrix.  Notably, he claims that a right foot cicatrix was present in service and that he receives treatment for the claimed disorder to the present.  See VA Form 9 received in September 2009. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

After careful consideration of all procurable and assembled data, the Board finds that service connection for right foot cicatrix is denied.  At the outset, the Veteran's service treatment records show that prior to service the Veteran stepped on a piece of glass.  The healed laceration of the right instep was noted on the October 1961 enlistment examination.  (Emphasis added).  The Veteran's feet were evaluated as normal on the corresponding physical examination.  The scar was found to be not tender and not considered disabling.  An entry dated in June 1963 noted the Veteran
had a cicatrix.  The Veteran informed the provider that he stepped on a piece of glass prior to service.  His right get toe was not flexible and he had a sensation of tightness under his sole when walking. The Veteran complained of a painful scar.  A separate entry in June 1963 noted an old laceration of the foot.  A July 1973 entry noted the Veteran had a cicatrix with inflexible right great toe (toe due to a fracture and not related to the cicatrix) that existed prior to service.  Thus, a right foot cicatrix pre-existed the Veteran's period of active duty service.  38 C.F.R. § 3.304(b).  In the case of aggravation, a pre-existing disease or injury will be considered to have been aggravated during service where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a).  

Here, there has been no showing that the cicatrix underwent an increase in disability during service.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153.  Notably, there were no further complaints in service and the July 1973 separation examination simply noted a one-inch cicatrix on the arch of the right foot.  It was considered an old laceration. The right foot was evaluated as normal (other than pes planus).  

Post-service VA and private medical records were negative for treatment of the cicatrix.  

The April 2007 VA examiner noted the Veteran had a very faint, flesh-toned, linear, smooth scar on the plantar foot that measured five centimeters.  The scar was stable, no elevation or depression.  There was no pain in the area.  There was no evidence of muscle injury or destroyed muscles.  The examiner found the scar was not related to military service as per the Veteran it was due to childhood foot muscle injury prior to service.  The scar did not affect the right great toe.  

An August 2009 VA examination report shows the Veteran reported that prior to service, at the age of 9 or 10, he stepped on a piece of glass and severely lacerated the whole circumference of the right foot.  Pain, stiffness, weakness, and fatigue of the foot were attributed to the service-connected pes planus.  

The  September 2013 VA examiner opined it was less likely as not that the pre-existing right foot cicatrix was aggravated beyond the natural progression of the disease during active duty service.  The examiner indicated it was also less likely as not that the right foot cicatrix increased in severity due to or the result of the service-connected bilateral pes planus.  The examiner reasoned that the laceration was healed and nontender on enlistment examination.  The examiner further noted that the Veteran informed service providers that he injured his foot while playing and there was no deep injury.  The examiner noted that on separation examination the cicatrix was mentioned without any signs of worsening.  The examiner stated the current examination of right foot did not show any evidence of worsening of the cicatrix of his right foot.  The examiner opined the right foot complaints were most likely secondary to his flat feet rather than the cicatrix, which had healed well.  The examiner concluded it was very unlikely that the cicatrix caused his foot complaints because of its location (medial aspect of right foot, in arch), which does not touch the surface.  

The essential question in this case is whether the preexisting right foot cicatrix increased in severity during service beyond the natural progress of the disease.  The Board views this question as clearly medical in nature as it requires medical knowledge as to what would constitute the natural progress of the disease.  Therefore, the Veteran's statements as a layperson that his cicatrix was aggravated beyond the normal progress of the disease during service do not constitute competent evidence of a medical nexus opinion.  Other than the Veteran's statements that his pre-existing  right foot cicatrix was aggravated during service, there is no competent or probative evidence to support his claim.  
In sum, the competent evidence does not establish that the pre-existing right foot cicatrix was aggravated beyond the natural progression of the disease during service.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153.  Thus, the Board finds service connection is not warranted.  
 
The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

ORDER

Entitlement to service connection for right foot cicatrix is denied.


REMAND

As noted in the Introduction, the claim for pectoral region muscle strain, claimed as chest pain, was previously before the Board in August 2013 wherein the matter was remanded for further development and adjudication.   A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268   (1998).  As the orders of the Board were not complied with, the matter must be remanded so the Board's instructions can be carried out.  

By its prior remand, the Board specifically directed the RO adjudicate the heart condition claim.  As noted in the Introduction, now and in the August 2013 Remand, the Veteran filed a formal claim for three myocardial infarctions and two stent placements in November 2006.  Thereafter, the Veteran amended his claim to include left side chest pain.  See VA Form 21-4138 received in December 2006.  The RO sent the Veteran preadjudication letters regarding the claim for heart condition in 2007; however, to date has not adjudicated the claim for a heart condition.  The RO instead denied a claim for pectoral region muscle strain, claimed as chest pain, in October 2007.  The Board previously found that it was clear, the Veteran's claim for pectoral region muscle strain and chest pain were part and parcel of his claim for a heart condition.  Thus, the Board considered these claims inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, the Board was unable to proceed with appellate review of the pectoral muscle strain and chest pain issue until the RO had adjudicated the heart condition claim.  This was not accomplished on remand, and the Board is thus compelled to remand for corrective action.  Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must adjudicate the Veteran's claim for a heart condition.  The RO must notify the Veteran and his representative of the determination and, if denied, furnish notice of appellate rights and procedures so that the Veteran may have the opportunity to initiate an appeal on the heart condition issue if he so desires. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for pectoral region muscle strain (chest pain) in light of all evidence of record, to include any pertinent evidence contained within Virtual VA or VBMS.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


